NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKKI N. BOWEN,                                 No.    21-35600

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05454-BAT

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                             Submitted June 7, 2022**
                                Portland, Oregon

Before: EBEL,*** W. FLETCHER, and CLIFTON, Circuit Judges.

      Plaintiff-Appellant Nikki N. Bowen appeals from the district court’s order

affirming Defendant-Appellee Acting Commissioner of Social Security’s denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David M. Ebel, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
her application for disability benefits. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We “review the district court’s order affirming the ALJ’s denial of social

security benefits de novo and will disturb the denial of benefits only if the decision

contains legal error or is not supported by substantial evidence.” Lambert v. Saul,

980 F.3d 1266, 1270 (9th Cir. 2020) (quoting Tommasetti v. Astrue, 533 F.3d

1035, 1038 (9th Cir. 2008)). We affirm.

      1. We conclude that the Administrative Law Judge (“ALJ”) properly

discounted Bowen’s symptom testimony. The ALJ offered three reasons, which the

district court recognized as meeting the “clear and convincing” standard.

      The first reason that the ALJ discounted Bowen’s testimony was that the

record showed that Bowen engaged in activities demonstrating that she functioned

better than her testimony alleged. See 20 C.F.R. §§ 404.1529(c)(3)(i),

416.929(c)(3)(i) (permitting an ALJ to discount a claimant’s symptom testimony

when inconsistent with the claimant’s “daily activities”). In Morgan v.

Commissioner of the Social Security Administration, 169 F.3d 595, 600 (9th Cir.

1999), we upheld an ALJ decision stating that a claimant’s activities—preparing

meals, doing chores, and caring for a friend’s child—contradicted his symptom

testimony of concentration problems. Bowen engaged in more taxing activities and

alleged a greater level of incapacity than Morgan. She stated that she could not

reliably drive or perform household cleaning, but elsewhere she stated that she was


                                          2                                    21-35600
able to maintain her home, drive, prepare meals, get her children ready for school,

and even complete online coursework “eight hours a day, every day” in 2012 and

2013 until her computer broke. See Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir.

2020) (“An ALJ may consider any work activity, including part-time work, in

determining whether a claimant is disabled. . . .”). At a 2016 hearing, Bowen

testified that she could work “[e]ight hours a day, five days a week[,] the way

normal people would.”

      The second reason that the ALJ discounted Bowen’s testimony was that her

testimony was inconsistent with her medical records, including evidence

conflicting with the limitations that she alleged and showing that treatment, when

accepted by Bowen, helped her symptoms. See 20 C.F.R. §§ 404.1529(c)(3)(iv)-

(v), 416.929(c)(3)(iv)-(v); Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,

1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with

medication are not disabling for the purpose of determining eligibility for SSI

benefits.”). After surgery, Bowen reported “[d]oing extremely well” with “no

complaints” and stated that her new bag was “working well.” She also reported

having “no problems” with her bag and believing that she could work due to the

efficacy of her treatment regimen. When she had a malfunctioning bag replaced in

2015, she denied having gastrointestinal or abdominal issues. As the district court




                                         3                                    21-35600
observed in a previous order, Bowen’s testimony when seeking benefits often

conflicted with her medical records.

      The third reason that the ALJ discounted Bowen’s testimony was that

Bowen did not consistently self-administer her treatment, which we have

considered “powerful evidence” of the extent of symptoms. Burch v. Barnhart, 400

F.3d 676, 681 (9th Cir. 2005). Bowen testified in July 2013 that she had stopped

smoking tobacco in November 2012, but her medical records show otherwise. She

has conceded that she was told that “the effects of nicotine will almost completely

negate the therapeutic benefits” of her Crohn’s medication. She admitted

noncompliance with her medication schedule multiple times. Her

misunderstandings about her ailments do not provide an excuse for her

noncompliance with her treatment regimen; our case law has established that such

an excuse requires “medical evidence that [her] resistance was attributable” to her

ailment, which does not exist here. Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012), superseded on other grounds by 20 C.F.R. § 404.1502(a).

      2. We conclude that substantial evidence supports the ALJ’s evaluation of

the medical opinions of the five doctors raised in Bowen’s opening brief.

      With regard to Dr. West, the ALJ properly gave “some weight to Dr. West’s

opinion[,]” which was based in part “on [Bowen’s] own reports” and somewhat

inconsistent with “relatively normal physical findings on examination[.]” See


                                         4                                   21-35600
Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (noting that an ALJ

may consider whether “a treating physician’s opinion . . . is based to a large extent

on a claimant’s self-reports that have been properly discounted as incredible”

(quotation marks omitted)). The ALJ properly afforded “little weight” to Dr.

West’s mention of a “comfortable chair” because “[h]is examination made no

findings regarding issues with discomfort si[t]ting, nor any impairments that might

cause discomfort sitting”; the ALJ also noted that “[n]o other medical examiner or

treatment provider noted issues with sitting or a basis for an especially equipped

chair.” See 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3) (supporting the proposition

that an ALJ should afford more weight to an opinion supported by other medical

findings).

      With regard to Dr. Liu, the ALJ properly gave “little weight” to Dr. Liu’s

opinion, which similarly conflicted with “relatively normal physical findings” that

suggest that Bowen “does not have the degree of limitation sitting that [Dr. Liu]

stated [after] examin[ing Bowen] just one time” and “accept[ing Bowen’s]

allegations of difficulty sitting even without sufficient objective support.”

Although Bowen claims that “there is no evidence that [Dr. Liu] based her opinion

primarily on Bowen’s allegations,” Bowen points to no evidence showing that the

record compels a contrary conclusion to the ALJ’s.




                                           5                                    21-35600
       With regard to Dr. Gaffield, the ALJ gave “some weight to Dr. Gaffield’s

opinion” and found that “[t]he most problematic part of [Dr. Gaffield’s] statement

is that he offered limitations sitting[,] . . . but he provide[d] no explanation for why

having a colostomy bag would prevent a person from sitting” and, thus, “that

portion of his statement [wa]s given little weight” by the ALJ. We reject Bowen’s

challenge to the ALJ’s weighing of Dr. Gaffield’s opinion for the same reasons as

those stated above with regard to Drs. West and Liu. Moreover, as Defendant

states, Dr. Gaffield’s limitations on sitting were “contradicted by other findings

that ‘the [ostomy] bag is intact’ and that she ‘got on and off the exam table without

difficulty.’”

       With regard to Dr. Stevick, the ALJ properly gave significant weight to the

2012 opinion of non-examining Dr. Stevick, who opined that Bowen could

perform sedentary work with some postural and environmental limitations. See

Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (recognizing that non-

examining doctors’ opinions “can amount to substantial evidence” if supported by

other record evidence). The record does not compel us to conclude that the ALJ

erred in considering Dr. Stevick’s 2012 opinion supported by other record

evidence, some of which showed that Bowen’s Crohn’s symptoms improved after

treatment and that Bowen often exhibited normal examination findings and a lack

of gastrointestinal symptoms. We reject Bowen’s claim that the 2012 opinion


                                           6                                     21-35600
should not have been afforded significant weight because it was made with

awareness of only some of the record because the ALJ explicitly stated that he

afforded significant weight partially due to the fact that the 2012 opinion was

consistent with subsequent evidence, as permitted by 20 C.F.R. §§ 404.1527(c)(4)

and 416.927(c)(4)’s references to “the record as a whole.”1

      With regard to Dr. Peterson, the ALJ properly gave significant weight to the

opinion of Dr. Peterson, an examining psychologist who observed that Bowen’s

Crohn’s symptoms, “combined with her anxiety over [them,] would have a

significant impact on her ability to relate to coworkers or customers in the

workplace” but, as the district court noted, ultimately concluded that

“psychological symptoms did not prevent [Bowen] from [engaging in] gainful

activity[.]” We agree with Defendant that “Bowen does not allege any error in the

ALJ’s weighing of Dr. Peterson’s opinion,” so there is no factual finding

challenged on appeal. In any case, substantial evidence supports the ALJ’s

weighing of Dr. Peterson’s opinion, especially given that Dr. Peterson noted that

he was opining “[p]er the claimant’s report.”



1
  Bowen’s challenge to the ALJ’s granting of “limited weight” to Dr. Stevick’s
2016 opinion does not support reversing the ALJ’s denial of benefits because
Bowen did not show that the 2016 opinion could have adversely impacted her. The
ALJ’s RFC ruling contained greater limitations than those that would be supported
by the 2016 opinion and reached an outcome that was more favorable to Bowen
than any that could have resulted from the 2016 opinion being given more weight.

                                          7                                    21-35600
AFFIRMED.




            8   21-35600